PER CURIAM.
Florida Power & Light Company attempts to appeal a non-final order which finds that they are liable to Hogue for insurance coverage. The company asserts that this court has jurisdiction to review such an order under Florida Rule of Appellate Procedure 9.130(a)(3)(C)(iv) and Gallahad Associates v. Rose, 392 So.2d 44 (Fla. 4th DCA 1980). In Travelers Insurance Co. v. Bruns, 429 So.2d 317 (Fla. 4th DCA 1983), this court distinguished Rose and held that, under Rule 9.130(a)(3)(C)(iv), this court does not have jurisdiction to review these orders. We also decline to review. this order *976through certiorari. We acknowledge that this opinion and Brans are in direct conflict with Alamo Rent-a-Car, Inc. v. Summers, 404 So.2d 131 (Fla. 2d DCA 1981), and P. & H. Vehicle Rental and Leasing Corp. v. Garner, 416 So.2d 503 (Fla. 5th DCA 1982).
Accordingly, this appeal is hereby dismissed for lack of jurisdiction.
ANSTEAD, C.J., and HERSEY and DELL, JJ., concur.